Citation Nr: 0601516	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  01-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for neuropathy of the right 
upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for neuropathy of the right upper 
extremity.  This case was previously before the Board in 
September 2003, at which time it was remanded for additional 
development of the record.  As the requested action has been 
accomplished, the case is again before the Board for 
appellate consideration.

The Board notes that the statement of the case issued in 
October 2000 included many additional issues, all of which 
were also apparently addressed in the veteran's substantive 
appeal.  However, a report of contact dated in June 2002 
shows that the veteran stated he only wanted to appeal the 
issue of entitlement to service connection for neuropathy of 
the right upper extremity.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran's 
neuropathy of the right upper extremity was present prior to 
service.

2.  Clear and unmistakable evidence shows that the veteran's 
neuropathy of the right upper extremity was not aggravated by 
service beyond normal progression.



CONCLUSION OF LAW

Neuropathy of the right upper extremity was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in May 2004.  The letter informed the veteran 
of the information and evidence required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

A report of medical history in July 1989, in conjunction with 
the enlistment examination, shows that the veteran related 
that he had been hospitalized when he was 4 1/2 years old for 
an injury to the right arm.  The upper extremities were 
evaluated as normal on the enlistment examination in July 
1989.  A scar of the right arm was noted.  A medical board 
report dated in January 1999 shows that the veteran had been 
followed in the pain clinic due to neuralgia of the right 
hand and arm that arose from a combination of an old injury 
and a more recent one.  It was indicated that the veteran had 
an old scar that resulted from an injury at the age of four, 
and that, early in 1998, he had fallen on a ladder and re-
injured the area of the old scar.  He experienced severe 
electricity-like pains following the injury in 1998.  An 
electromyogram and nerve conduction velocities revealed mild 
neuropathy.  It was stated that he was still experiencing 
significant pain in the right arm and that he had lost 
significant strength.  The diagnoses were peripheral focal 
neuropathy arising from a scar in the right upper arm.  

Additional records indicate that the veteran underwent 
reconstructive surgery on the right arm following his injury 
when he was four years old.  It was noted in August 1998 that 
the veteran had chronic right median/ulnar neuropathies 
secondary to a remote injury with possible superimposed 
neuropathies secondary to a more recent injury.  

On a March 2001 VA examination for diabetes mellitus, the 
diagnoses included partial proximal neuropathy of the right 
median and ulnar nerves, secondary to an old traumatic 
injury.

The veteran was afforded a VA neurological examination in May 
2003.  The examiner noted that he reviewed the claims folder.  
The veteran reported that he sustained a laceration to the 
right upper arm when he was four years old, and that he had 
vascular surgery, as well as soft tissue repair.  He claimed 
that his arm felt colder on exposure to cold and that there 
was some residual weakness in the right arm and right hand as 
well as disturbance of sensation.  Following an examination, 
the diagnosis was partial neuropathy of the right median and 
right radial nerves, secondary to a laceration that occurred 
when the veteran was four years old.  The examiner concluded 
that "[t]he findings are not increased by more than 50% by 
this veteran's service."  

The veteran was again examined by the VA in April 2005, at 
which time the examiner stated that he had reviewed the 
claims folder.  A similar history as noted on the previous VA 
examination was reported.  It was also indicated that, during 
service, the veteran's arm struck a ladder at the point of 
the previous injury.  The veteran alleged that since that 
injury in service, his right hand was much weaker than it had 
been prior to service.  Following an examination, the 
diagnosis was partial neuropathy of the right median and 
ulnar nerves.  The examiner (the same one who conducted the 
previous examination) commented that the neuropathy was 
secondary to the laceration of the right upper arm that 
occurred prior to service.  He opined that the findings of 
neuropathy of the median and ulnar nerves were not at least 
as likely as not aggravated due to service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service. Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The law as recently interpreted under Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOPGCPREC 3-2003, mandates that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

The Court has held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that a higher court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The initial question is whether the disability of the 
veteran's right upper arm was present prior to service.  No 
such abnormality was documented on the enlistment examination 
in June 1989.  The Board acknowledges that a scar was 
reported, but there were no abnormal clinical findings 
concerning the right upper extremity.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2005).  
In the absence of any findings pertaining to the right upper 
extremity at the time of the veteran's entry into service, 
the Board concludes, accordingly, that the presumption of 
soundness at entrance attaches.  

However, the medical evidence of record clearly and 
unmistakably shows that the veteran injured his right upper 
extremity prior to service.  This conclusion is supported by 
the report in the service medical records which reflect 
numerous entries in which the veteran conceded that he had 
sustained an injury which required surgery to his right arm 
prior to service.  There is no evidence to the contrary.  The 
Board notes that the veteran acknowledged during the most 
recent VA examination that he had weakness of the right arm 
following his injury as a child.  The Board concludes, 
accordingly, that neuropathy of the right upper extremity was 
present prior to service.  

It must now be determined whether the preexisting neuropathy 
of the right upper extremity was aggravated by service.  As 
discussed above, the law and regulation have been clarified, 
and VA must now show by clear and unmistakable evidence that 
the veteran's preexisting disability was not aggravated by 
his service.  Although the service medical records document 
that the veteran received extensive treatment for complaints 
referable to the right upper extremity, there is no basis on 
which it may be concluded that the disability increased in 
severity beyond normal progression.  In this regard, the 
Board emphasized that following the VA neurological 
examination in April 2005, the examiner concluded that the 
neuropathy of the right upper extremity had been present 
prior to service and was not aggravated therein.  There is no 
medical evidence to the contrary.  

The only evidence supporting the veteran's claim consists of 
his statements regarding his disability.  The veteran argued 
that that the disability of the right upper extremity was 
either initially manifested in service or, if it is 
determined to have preexisted service, that it was aggravated 
therein.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
his medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board notes that the only competent 
medical evidence of record found that the neuropathy of the 
right upper extremity was present prior to service and that 
it did not increase in severity during service.  The Board 
concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
statements concerning his right arm disability.  In sum, the 
Board finds that there is clear and unmistakable evidence 
that the veteran's neuropathy of the right upper extremity 
preexisted service, and that it was not aggravated by 
service. Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for neuropathy of the right upper extremity.


ORDER

Service connection for neuropathy of the right upper 
extremity is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


